Citation Nr: 1643534	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13 29-128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney at Law


INTRODUCTION

The Veteran served on active duty in the U. S. Navy from November 1960 to November 1964.  

In a rating decision of June 2016, service connection for posttraumatic stress disorder was denied.  In September 2016, the Veteran submitted information about the USS Valley Forge as well as a stressor statement.  If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision. 38 C.F.R. § 3.156 (b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final. Id.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

At the Veteran's request, a hearing before the Board was scheduled for October 31, 2016.  The Veteran failed to appear for the scheduled hearing and his request is considered to be withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a skin disorder is REMANDED to the AOJ for additional development.  


REMAND


The Veteran claims that he was treated for painful cysts and boils in service and VA many years after service.  See Veteran's statement of September 2013.  He stated that he had no trouble with his skin prior to entering service, but they began once he was transferred to work in the boiler rooms of the U.S.S. Valley Forge.  During war games, he was ordered to check standing water levels in one boiler room, and after that experience, he claims his pores closed up and he experienced a very high fever.  See Veteran's letter of October 2011.  

The Veteran's service treatment records show that that the Veteran was treated on multiple occasions in service and aboard the USS Valley Forge.  A sebaceous cyst was noted on the neck in October 1961 with additional cysts noted the next month; a diagnosis of folliculitis was posited.  Heat rashes on multiple parts of his body were treated in July 1962.  In September 1962, acne on the back of the neck was noted and in December 1962, the Veteran received treatment for a rash around the pubic area.  A bump on the lip was observed in January 1963.  Boils were observed on the back of the left ear in April 1963, and on the elbow in September 1963.  A severe heat rash between the legs was treated in August 1964 and multiple cysts were noted in October 1964.  Folliculitis was diagnosed in August 1964.  

Post-service treatment records show treatment by VA from October 2011 through June 2013 for a variety of skin problems on different parts of the body.  In July 2012 for complaints associated with a cyst on the upper right back the size of a golf ball.  It was noted that the Veteran had similar cysts in the past which required draining.  No other evidence of post-service treatment has been received by VA.  

A VA examination was provided to the Veteran in January 2012.  A diagnosis of acne was given as a skin condition assigned; the date of diagnosis was "from the early 1960's."  Other diagnoses included actinic keratosis, diagnosed in 2004, rosacea, diagnosed in 2006, lentigo, diagnosed in 2004, epidermoid cyst ("sebaceous cyst"), diagnosed in the early 1960's.   

The VA examiner observed that the Veteran was currently seen by VA for actinic keratosis and rosacea with additional findings of lentigines.  The report also shows that the Veteran had treatment for benign or malignant neoplasm or metastases related to the diagnoses given.  The specifics of this treatment were not identified.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current dermatologic conditions, including rosacea, actinic keratosis, and solar lentigo are secondary to his in-service complaints.  The examiner opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  As rationale, it was stated: The [V]eteran was treated for acne and epidermoid cysts (aka sebaceous cysts/"boils") in the service in addition to "heat rash".  While rosacea is very similar to acne, the STRs document the [V]eteran's acne of various locations, though not the face. The [V]eteran's current actinic keratosis is most likely secondary to a chronic history of sun-exposure in the affected areas and is unrelated to the conditions for which he was treated in service.  The [V]eteran's solar lentigo is a benign condition that increases in frequency with age/sun exposure and is unrelated to the conditions for which he was treated in the service.  

For reasons described below, the Board finds it is necessary to REMAND this appeal for additional development. 

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran that it would be helpful to his claim if he provides the names and describes circumstances of any private treatment he received for any skin problem he experienced since his discharge from service in November 1964.  Ask the Veteran to provide a written statement that describes his skin disorder from the time he left service through the time he first sought treatment from VA.  

2.  Obtain outstanding private treatment records identified by the Veteran as well as any VA treatment records generated after April 2016.  

3.  After the above information is obtained, schedule the appropriate VA examination to determine the nature and etiology of the Veteran's various skin disorders.  Provide a copy of this remand to the examiner.  The examiner must obtain a history of the Veteran's skin disorder(s) after he was discharged from service and prior to the date he was seen by VA for skin problems.  Ask the Veteran to describe in detail the whether he had issues with his skin, if so, how frequent did he experience problems, and to describe the treatment he received for his conditions.  

Based on the examination, a review of the written record and the statements made by the Veteran regarding his history, the examiner should answer the following question for each skin condition diagnosed since August 2011: is it at least as likely as not (i.e., probability of approximately 50 percent), that each skin condition identified had its clinical onset in service or is otherwise related to active duty.  The examiner must specifically address the Veteran's claims.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  If it is determined that any of the disorders were caused by sun exposure, she or he must address whether the sun exposure experienced in the Navy by the Veteran is as likely as not the cause for the disorder(s).  Additionally, the examiner must address the claim that any the events experienced in service made it as likely as not that the Veteran would develop any diagnosis made after August 2011.  

4. When the development requested has been completed, and the AOJ has ensured compliance with the requested actions, the issue of service connection for a skin disorder should again be reviewed and readjudicated by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



